IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-62,840-02


EX PARTE JESSE JOE HERNANDEZ





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
AND MOTION FOR STAY OF EXECUTION
FROM CAUSE NO. W02-00777-Q IN THE 204TH DISTRICT COURT
DALLAS COUNTY


Per Curiam.  Price, j., filed a concurring statement.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5, and a motion for a
stay of execution.
	In July 2002, a jury found applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Hernandez v. State,
No. AP-74,401 (Tex. Crim. App. May 26, 2004)(not designated for publication). 
Applicant filed his initial post-conviction application for writ of habeas corpus in the
convicting court on May 4, 2004.  This Court denied applicant relief.  Ex parte
Hernandez, No. WR-62,840-01 (Tex. Crim. App. May 3, 2006)(not designated for
publication).  This, applicant's first subsequent application, was filed in the trial court on
March 20, 2012.
	In his application, applicant raises a claim that his trial counsel was ineffective for
failing to investigate and present evidence regarding the victim's cause of death.  He
argues that this Court should address this claim in his subsequent application because his
initial state habeas counsel was ineffective in failing to properly raise the claim in his
initial application.  Applicant's allegation fails to meet the dictates of Article 11.071, § 5. 
Accordingly, we dismiss the application as an abuse of the writ without considering the
merits of the claim, and we deny his motion for a stay of his execution.
	IT IS SO ORDERED THIS THE 21ST DAY OF MARCH, 2012.

Do Not Publish